Citation Nr: 0606560	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  02-12 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for chronic rhinitis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
December 1991.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  In August 2004, the Board remanded the 
appeal for further development.


FINDINGS OF FACT

The veteran's chronic rhinitis is not manifested by greater 
than 50-percent obstruction of nasal passage on both sides or 
complete obstruction on one side.


CONCLUSION OF LAW

The criteria for a compensable disability rating for chronic 
rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.97, Diagnostic Code 6522 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, the veteran was not provided a proper VCAA 
notice letter prior to the initial AOJ decision.  In an 
analogous case, the United States Court of Appeals for 
Veterans Claims (Court) acknowledged in Pelegrini that where 
the § 5103(a) notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice.  Rather, the veteran has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, supra at 120.  

After review, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
Although proper notice was provided to the veteran after the 
initial AOJ adjudication, the veteran has not been prejudiced 
thereby.  The content of the July 2005 notice letter complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  The letter 
informed the veteran of the information and evidence 
necessary to substantiate a claim for an increased rating.  
The letter also informed him of his and VA's duties in 
obtaining evidence, and asked him to send any evidence in his 
possession that pertains to his claim.  

The Board notes that the veteran was sent a VCAA notice 
letter in September 2004 and again in February 2005.  The 
Board observes, however, that the letters were sent to an old 
address.  Indeed, the first letter was returned as 
undeliverable.  Although the second letter was not returned, 
the Board finds that the presumption of regularity has been 
rebutted and the veteran was not provided the February 2005 
letter.  See Fluker v. Brown, 5 Vet. App. 296, 298 (1993); 
Piano v. Brown, 5 Vet. App. 25, 26-27 (1993); see also Crain 
v. Principi, 17 Vet. App. 182, 189 (2003) (holding that even 
an incorrect zip code on a VA mailing is clear evidence to 
rebut the presumption of regularity).  However, as discussed 
above, the July 2005 letter, which was sent to the latest 
address of record and not returned as undeliverable, met the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  See Baldwin v. West, 13 Vet. App. 1, 6 (1999); 
Mindenhall v. Brown, 7 Vet. App. 271 (1994).  

In addition, VA provided the veteran with a copy of the 
appealed December 2001 rating decision, June 2002 statement 
of the case, August 2004 Board remand, and December 2005 
supplemental statement of the case.  These documents provided 
notice of the law and governing regulations, as well as the 
reasons for the determinations made regarding his claim.  By 
way of these documents, he was also specifically informed of 
the information and evidence previously provided to VA or 
obtained by VA on his behalf.  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of service 
medical records, post-service VA and private medical records, 
a VA examination report, and statements made by the veteran 
in support of his claim.  

Not only has the veteran been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.  

II.  Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which is based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2005).  Where the Rating Schedule does not 
provide for a noncompensable evaluation for a particular 
disability, such an evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2005).  The veteran's entire history is 
reviewed when making disability evaluations.   See 38 C.F.R. 
§ 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2005).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994); see also 
Powell v. West, 13 Vet. App. 31, 35 (1999) (all relevant and 
adequate medical data of record that falls within the scope 
of the increased rating claim should be addressed).

The veteran's chronic rhinitis is currently evaluated as zero 
percent disabling under Diagnostic Code 6522, 38 C.F.R. 
§ 4.97 (2005).  

Initially, the Board observes that the Rating Schedule has 
been revised with respect to evaluating disabilities of the 
respiratory system, effective October 7, 1996.  61 Fed. Reg. 
46728 (Sept. 5, 1996).  As the veteran filed his claim after 
the effective date, only the current regulations are 
applicable to his claim.

Under Diagnostic Code 6522, the following evaluations are 
assignable for allergic or vasomotor rhinitis: 30 percent 
with polyps; and 10 percent without polyps, but with greater 
than 50-percent obstruction of nasal passage on both sides or 
complete obstruction on one side.

After review, the Board finds that the preponderance of the 
evidence is against a finding for a compensable disability 
rating for the veteran's chronic rhinitis.  In support of 
this finding the Board notes the following evidence of 
record.

A June 2000 VA treatment note reflects that the veteran had 
normal respiration.

An October 2000 VA examination report reflects complaints of 
a periodic cough due to itching in the back of the throat 
that occurs from a chronic constant postnasal drip, which 
results in a sore throat that occurs from hacking to clear 
the throat as well as the persistent postnasal drip.  The 
veteran noted occasional congestion; difficulty talking, 
especially in the morning; itchy, watery eyes; and sneezing.  
He denied having headaches with any sinus attacks or any 
shortness of breath.  He also denied the need for oxygen, a 
respirator, any surgery or ENT treatment of the upper 
respiratory tract, and bedrest or any specific treatment by a 
physician.  The veteran noted that he had been treated for 
his cough with medication, that it improved, and that the 
cough was now periodic but not as constant as in the past.

Examination revealed no nasal obstruction but mild tenderness 
to percussion in the right maxillary sinus with a postnasal 
drip visible in the back of the throat.  X-rays showed well 
aerated and clear sinuses with no osseous abnormalities, and 
the impression was a negative paranasal sinus series.  The 
diagnosis was chronic sinusitis with postnasal drip.  

A December 2001 VA treatment note reflects complaints of 
sinus problems including postnasal drip, throat irritation, 
and cough without sputum.  The veteran denied sinus pain, ear 
pain, dysphagia, odynophagia, and nasal discharge.  
Examination found no nasal discharge or adenopathy, and 
sinuses were nontender to percussion.  The diagnosis was 
negative sinusitis by history, likely baseline rhinitis 
(vasomotor vs. allergic).  

The above evidence fails to show that the veteran's chronic 
rhinitis is reflective of greater than 50-percent obstruction 
of nasal passage on both sides or complete obstruction on one 
side, as required for a compensable 10 percent rating under 
Diagnostic Code 6522.  

The Board has also considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's chronic rhinitis.  After 
review, however, the Board observes that no other diagnostic 
code provides for a higher evaluation.  

The Board notes that the October 2000 VA examination report 
contains the following statement: The veteran states that he 
is bothered most by the chronic cough that he has secondary 
to the constant postnasal drip.  First, the Board notes that 
the statement follows the diagnosis section and is not part 
of the diagnosis of chronic rhinitis with postnasal drip.  
Second, the statement appears to merely reflect a recordation 
of historical information relayed by the veteran, rather than 
indicating a medical opinion that the veteran has a cough 
secondary to his service-connected chronic rhinitis.  In this 
regard, the Board observes that a bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not become competent medical evidence merely because the 
transcriber is a health care professional.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  Even if the Board were 
to accept the statement as a medical opinion, the record 
fails to show that the veteran has a separate compensable 
disability manifested by coughing.  

Furthermore, the Board has considered whether the veteran's 
chronic rhinitis presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2005); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's disability has not 
been shown objectively to interfere markedly with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Accordingly, 38 C.F.R. § 3.321(b)(1) does not provide an 
additional basis for a disability rating in excess of zero 
percent for the veteran's disability.


ORDER

An increased (compensable) disability rating for chronic 
rhinitis is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


